UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7244


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ISSAC WORRELL, a/k/a David Patrick Worrell,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (4:03-cr-00049-H-1)


Submitted:   December 7, 2011              Decided:   December 15, 2011


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Issac Worrell, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                David   Worrell     seeks      to    appeal       the       district    court’s

order denying his motion to reopen his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion proceedings.                      The order is not appealable

unless      a    circuit       justice    or   judge      issues        a    certificate    of

appealability.          28 U.S.C. § 2253(c)(1)(B) (2006).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard          by      demonstrating         that

reasonable        jurists        would    find       that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural         grounds,       the        prisoner     must

demonstrate        both    that     the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the    record     and      conclude     that

Worrell has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense        with    oral      argument     because        the       facts     and    legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3